Trumbull App. Nos. 96-T-5547 and 96-T-5566. This cause is pending before the court as a discretionary appeal and cross-appeal and claimed appeal of right. On March 9, 1998, appellee/crossappellant filed a motion for leave to file a reply memorandum in support of appellee/cross-appellant’s previously filed motion to dismiss appellant/eross-appellee’s appeal. Whereas S.Ct.Prac.R. XIV(4)(B) prescribes that a reply to a memorandum opposing a motion shall not be filed by the moving party,
IT IS ORDERED by the court that the motion for leave to file a reply memorandum be, and hereby is, denied.